MEMORANDUM **
Antonia Benedicta Sanchez Hernandez and her two children, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) decision denying Sanchez Hernandez’s application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence the agency’s continuous physical presence determination. Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 851 (9th Cir.2004). We review de novo claims of constitutional violations in immigration proceedings. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny the petition for review.
Substantial evidence supports the IJ’s conclusion that Sanchez Hernandez did not meet the continuous physical presence requirement where she testified she departed to Mexico for approximately one year before returning to the United States in April 1991. See 8 U.S.C. §§ 1229b(b)(l), 1229b(d)(l) (to qualify for cancellation, an alien must have been present in the United States for a continuous period of no less than ten years prior to the service of a notice to appear).
Sanchez Hernandez’s contention that the ten-year continuous physical presence requirement violates her due process rights is foreclosed by Padilla-Padilla v. Gonzales, 463 F.3d 972, 979 (9th Cir.2006).
Sanchez Hernandez’s contention that the BIA violated her due process rights by streamlining her case is foreclosed by Fal*644con Carriche v. Ashcroft, 350 F.3d 845, 848 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.